DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification dated 7/13/2017 fails to provide any description related to “sending to a server, by a processing system including a processor of a mobile device, a request associated with a call session, wherein the request includes capability information associated with the mobile device, a codec being identified
according to the capability information to obtain an identified codec, the identified codec facilitating media service to the mobile device; and receiving, by the processing system, the media service from a media resource
function”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 13, 17, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 recite the limitation “an operable resource identifier being identified responsive to a search of a codec table” which makes the claims indefinite.  It’s unclear if this step is performed by processing system of the mobile device, by the server, or a combination of both.  Examiner will interpret as best understood.
Claims 1, 17 recite the limitation “an operable resource identifier being identified responsive to a search of a codec table” which makes the claims indefinite.  It’s unclear if the “operable resource identifier” is provided by processing system of the mobile device to the server or if it is determined by the server.  Examiner will interpret as best understood.
Claim 7 recites the limitation “requesting, by the processing system, a conference service…” which makes the claim indefinite.  It’s unclear if this request is also sent to the server recited in claim 1 or to a media resource function (MRF).  Examiner will interpret as best understood.
Claim 8 recites the limitation “wherein a second resource identifier associated with the another media resource function is determined…” which makes the claim indefinite.  It’s unclear if the second resource identifier is determined based the same “identified codec” recited in claim 1 or another factor.  Examiner will interpret as best understood.
Claim 8 recites the limitation “the codec table” which makes the claim indefinite.  It’s unclear if the codec table resides on the mobile device, server, or both.  Examiner will interpret as best understood.
Claim 8 recites the limitation “the second resource identifier based on a second codec determined according to the conference request” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “the second resource identifier is determined based on a second coded provided in the conference request” or not.  It’s unclear what is being claimed.  Examiner will interpret as best understood.	
Claim 9 recites the limitation “a domain name server” which makes the claim indefinite.  It’s unclear if this limitation refers to the domain name server recited in claim 1 or another domain name server.  Examiner will interpret as best understood.
Claim 13 recites the limitation “an operable resource identifier being identified responsive to a search of a codec table” which makes the claim indefinite.  It’s unclear if the search is in response to the 
Claim 13 recites the limitation “the resource identifier associated with the identified codec” which makes the claim indefinite.  It’s unclear if this “resource identifier” is provided as part of the conference request or determined by the processing system of claim 13.  Examiner will interpret as best understood.
Claim 13 recites the limitation "the resource identifier" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “wherein the request includes capability information associated with user equipment” which makes the claim indefinite.  Claim 17 recites “A mobile device…” in the preamble of the claim, hence it’s unclear if Applicant intended to claim “wherein the request includes capability information associated with the mobile device” or the mobile device is performing the claimed operations on behalf of a user equipment.  Examiner will interpret as best understood.
Claims 2-12, 14-16, 18-20 are rejected for claiming dependency from claims 1, 13, 17.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 	Claim 13 is rejected as respectively being anticipated by claim 12 of US Patent 10,069,875, hereafter Patent’875

	Regarding claim of instant application, claim 12 of Patent’875 discloses 	
 	A non-transitory, machine-readable storage medium, comprising executable
instructions that, when executed by a processing system including a processor,
facilitate performance of operations, the operations comprising: (see lines 1-3)
 	providing a conference request associated with a call session, wherein the
conference request includes user equipment information according to user equipment
associated with the call session, a codec identified according to the user equipment
information to obtain an identified codec; and (lines 4-9)
 	accessing a media service using a media resource function responsive to the identified codec, an operable resource identifier being identified responsive to a search of a codec table, the operable resource identifier associated with the media resource function accessed from a domain name server responsive to the resource identifier associated with the identified codec not being available at the codec table (lines 9-17)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469